Opinion issued January 15, 2009











In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-08-00764-CR
____________

THE STATE OF TEXAS, Appellant

V.

LATRESA MICHELLE MOORE Appellee



On Appeal from the 230th District Court 
Harris County, Texas
Trial Court Cause No. 1089990



MEMORANDUM  OPINION
 On December 2, 2008, appellant, Latresa Michelle Moore, filed a motion to
dismiss the above-referenced appeal.  The motion complies with the Texas Rules of
Appellate Procedure.  See Tex. R. App. P. 42.2(a).
	We have not yet issued a decision.  Accordingly, the motion is granted and the
appeal is dismissed. 
	The Clerk of this Court is directed to issue the mandate.  Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Nuchia (1) and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).
1.    	Justice Sam Nuchia, who retired from the First Court of Appeals
on January 1, 2009, continues to sit by assignment for the
disposition of this case, which was submitted on January 14,
2009.